                                          Case 5:20-cv-05800-BLF Document 47 Filed 06/09/21 Page 1 of 13




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SIERRA FOREST LEGACY, a project of                  Case No. 20-cv-05800-BLF
                                         the TIDES CENTER; DEFENDERS OF
                                   8     WILDLIFE; and CENTER FOR
                                         BIOLOGICAL DIVERSITY,                               ORDER DENYING DEFENDANTS’
                                   9                                                         MOTION TO TRANSFER VENUE;
                                                        Plaintiffs,                          AND GRANTING MOTION TO
                                  10                                                         INTERVENE
                                                 v.
                                  11                                                         [Re: ECF 16, 25]
                                         U.S. FISH & WILDLIFE SERVICE;
                                  12     DAVID BERNHARDT, in his capacity as
Northern District of California
 United States District Court




                                         Secretary of the Interior; and AURELIA
                                  13     SKIPWITH, in her capacity as Director of
                                         the U.S. Fish & Wildlife Service,
                                  14
                                                        Defendants.
                                  15

                                  16          This action challenges the determination of the U.S. Fish & Wildlife Service (“Service”)
                                  17   that the California spotted owl is not entitled to protection as an endangered species or a
                                  18   threatened species under the Endangered Species Act, 16 U.S.C. § 1531 et seq. See 12-Month
                                  19   Finding for the California Spotted Owl (“12-Month Finding”), 84 Fed. Reg. 60371, 60372 (Nov.
                                  20   8, 2019). Plaintiffs are non-profit organizations Sierra Forest Legacy, a project of the Tides
                                  21   Center; Defenders of Wildlife; and Center for Biological Diversity. Plaintiffs sue the Service, its
                                  22   director, and the Secretary of the Interior, seeking to set aside the Service’s determination.
                                  23          This order addresses (1) Defendants’ motion to transfer venue to the Eastern District of
                                  24   California, which is opposed by Plaintiffs, and (2) a motion to intervene filed by the Coalition for
                                  25   Owls, Resources and the Environment (“CORE”), which is unopposed. The motions have been
                                  26   taken under submission without oral argument. See Order Submitting Motions, ECF 38.
                                  27          For the reasons discussed below, the motion to transfer is DENIED and the motion to
                                  28   intervene is GRANTED.
                                             Case 5:20-cv-05800-BLF Document 47 Filed 06/09/21 Page 2 of 13




                                   1    I.      BACKGROUND

                                   2            The California spotted owl (Strix occidentalis occidentalis) “is a subspecies of spotted owl

                                   3   that occurs throughout the Sierra Nevada mountain range in California and Nevada; in southern

                                   4   and coastal California in the Coastal, Transverse, and Peninsular mountain ranges; and in Sierra

                                   5   San Pedro Martir in Baja California Norte, Mexico.” 12-Month Finding, 84 Fed. Reg. 60371,

                                   6   60372. The Service has been petitioned multiple times to list the California spotted owl as an

                                   7   endangered or threatened species under the Endangered Species Act. See id. at 60371-72. As

                                   8   relevant here, the Service issued a 12-Month Finding dated November 8, 2019, finding that

                                   9   “listing the California spotted owl as an endangered species or threatened species under the Act is

                                  10   not warranted.” Id. at 60372.

                                  11            Plaintiffs challenge that finding in this action, which was filed in the United States District

                                  12   Court for the Northern District of California on August 18, 2020. See Compl., ECF 1. Plaintiffs
Northern District of California
 United States District Court




                                  13   assert two claims under the Administrative Procedure Act, 5 U.S.C. §§ 701-706: (1) Violation of

                                  14   the Endangered Species Act: Illegal Finding that California Spotted Owls Are Not Threatened or

                                  15   Endangered Throughout All of Their Range; and (2) Violation of the Endangered Species Act:

                                  16   Illegal Finding that California Spotted Owls Are Not Threatened or Endangered Throughout Any

                                  17   Significant Portion of Their Range. See Compl., ECF 1.

                                  18    II.     MOTION TO TRANSFER

                                  19            Defendants move to transfer venue from the United States District Court for the Northern

                                  20   District of California (“Northern District”) to the United States District Court for the Eastern

                                  21   District of California (“Eastern District”). Plaintiffs oppose transfer.

                                  22            A.     Legal Standard

                                  23            Defendants’ motion to transfer is governed by 28 U.S.C. § 1404(a), which provides that:

                                  24   “For the convenience of parties and witnesses, in the interest of justice, a district court may

                                  25   transfer any civil action to any other district or division where it might have been brought or to

                                  26   any district or division to which all parties have consented.” 28 U.S.C. § 1404(a). “[S]ection

                                  27   1404(a) requires two findings – that the district court is one where the action ‘might have been

                                  28   brought’ and that the ‘convenience of parties and witnesses in the interest of justice’ favor
                                                                                           2
                                          Case 5:20-cv-05800-BLF Document 47 Filed 06/09/21 Page 3 of 13




                                   1   transfer.” Hatch v. Reliance Ins. Co., 758 F.2d 409, 414 (9th Cir. 1985).

                                   2           The Ninth Circuit has articulated eight non-exclusive factors that district courts may

                                   3   consider in determining whether transfer is appropriate in a particular case: (1) the location where

                                   4   the relevant agreements were negotiated and executed, (2) the state that is most familiar with the

                                   5   governing law, (3) the plaintiff’s choice of forum, (4) the respective parties’ contacts with the

                                   6   forum, (5) the contacts relating to the plaintiff’s cause of action in the chosen forum, (6) the

                                   7   differences in the costs of litigation in the two forums, (7) the availability of compulsory process

                                   8   to compel attendance of unwilling non-party witnesses, and (8) the ease of access to sources of

                                   9   proof.” Jones v. GNC Franchising, Inc., 211 F.3d 495, 498-99 (9th Cir. 2000). Courts in this

                                  10   district also consider any local interest in the controversy and the relative court congestion and

                                  11   time to trial in each forum. See Behring Reg’l Ctr. LLC v. Wolf, No. 20-CV-09263-JSC, 2021 WL

                                  12   1164839, at *2 (N.D. Cal. Mar. 26, 2021).
Northern District of California
 United States District Court




                                  13           The moving party bears the burden of showing that the proposed transferee court is the

                                  14   more appropriate forum. See Commodity Futures Trading Comm’n v. Savage, 611 F.2d 270, 279

                                  15   (9th Cir. 1979). The district court has broad discretion to decide whether that burden has been

                                  16   met. See id. (“Weighing of the factors for and against transfer involves subtle considerations and

                                  17   is best left to the discretion of the trial judge.”).

                                  18           B.      Discussion

                                  19           Applying the standard set forth above, the Court first must determine whether this action

                                  20   might have been brought in the Eastern District, and then it must determine whether Defendants

                                  21   have met their burden to show that the Eastern District is the more appropriate forum.

                                  22                   1.       This Action Might Have Been Brought in the Eastern District

                                  23           A civil action against a federal agency or employee thereof may be brought “in any judicial

                                  24   district in which (A) a defendant in the action resides, (B) a substantial part of the events or

                                  25   omissions giving rise to the claim occurred, or a substantial part of property that is the subject of

                                  26   the action is situated, or (C) the plaintiff resides if no real property is involved in the action.” 28

                                  27   U.S.C. § 1391(e)(1). The substantive work that led to the challenged finding was done at the

                                  28   Service’s regional office in Sacramento, California and in the Service’s Sacramento Fish and
                                                                                               3
                                          Case 5:20-cv-05800-BLF Document 47 Filed 06/09/21 Page 4 of 13




                                   1   Wildlife Office, both located in the Eastern District. See Drake Decl. ¶ 3, ECF 16-1. Venue thus

                                   2   would be proper in the Eastern District and Plaintiffs do not argue differently.

                                   3                  2.      Relevant Factors

                                   4          The Court next considers whether Defendants have met their burden to show that the

                                   5   Eastern District is the more appropriate forum. In this case, many of the Jones factors either do

                                   6   not apply or are neutral. There are no “relevant agreements” at issue (factor 1), and Plaintiffs’

                                   7   claims arise under federal law so state familiarity with governing law is not an issue (factor 2). It

                                   8   appears on this record that the costs of litigating in each forum would be similar (factor 6) and that

                                   9   the availability of compulsory process in each forum is identical (factor 7). Moreover, given that

                                  10   this case likely will be resolved by means of cross-motions based on the administrative record, the

                                  11   ease of access to evidence does not appear to be a significant factor (factor 8). See Sierra Club v.

                                  12   Angelle, No. 19-CV-03263-RS, 2019 WL 9899513, at *2 (N.D. Cal. Nov. 26, 2019). “Therefore,
Northern District of California
 United States District Court




                                  13   as in most environmental cases, the issue of which federal district should adjudicate the issues is

                                  14   determined by weighing a plaintiff’s choice of forum against the competing interest in having

                                  15   localized controversies decided at home.” Id. (quotation marks and citations omitted). The Jones

                                  16   factors relevant to this inquiry are the plaintiff’s choice of forum (factor 3), the respective parties’

                                  17   contacts with the forum (factor 4), and the contacts relating to the plaintiff’s cause of action in the

                                  18   chosen forum (factor 5). Also relevant are additional factors considered by this district, in

                                  19   particular local interest in the controversy and relative court congestion.

                                  20                          a.      Plaintiffs’ Choice of Forum

                                  21          Generally, the plaintiff’s choice of forum is accorded substantial deference, and “[t]he

                                  22   defendant must make a strong showing of inconvenience to warrant upsetting the plaintiff’s choice

                                  23   of forum.” Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986).

                                  24   The Ninth Circuit has held that “[i]f the operative facts have not occurred within the forum of

                                  25   original selection and that forum has no particular interest in the parties or the subject matter, the

                                  26   plaintiff’s choice is entitled only to minimal consideration.” Pac. Car & Foundry Co. v. Pence,

                                  27   403 F.2d 949, 954 (9th Cir. 1968) (emphasis added). While some courts in this district have

                                  28   interpreted Pence to require that both of the conditions articulated therein are met before a
                                                                                           4
                                          Case 5:20-cv-05800-BLF Document 47 Filed 06/09/21 Page 5 of 13




                                   1   plaintiff’s choice of forum will be discounted, see Desert Survivors v. US Dep’t of the Interior,

                                   2   No. 16-CV-01165-JCS, 2016 WL 3844332, at *8 (N.D. Cal. July 15, 2016), others have held that

                                   3   “the degree to which courts defer to a plaintiff’s chosen venue is substantially reduced where the

                                   4   forum lacks a significant connection to the activities alleged in the complaint . . . even if the

                                   5   plaintiff is a resident of the forum,” Chesapeake Climate Action Network v. Exp.-Imp. Bank of the

                                   6   United States, No. C 13-03532 WHA, 2013 WL 6057824, at *2 (N.D. Cal. Nov. 15, 2013).

                                   7           Defendants argue that both conditions are met here, asserting that the Northern District has

                                   8   no particular interest in the parties or subject matter, because Plaintiffs are not residents of this

                                   9   district, and that the operative facts occurred in the Eastern District. Plaintiffs argue in opposition

                                  10   that the Northern District does have an interest in the parties and subject matter because Sierra

                                  11   Forest Legacy is a resident of the Northern District and all plaintiffs have significant ties to the

                                  12   Northern District. Plaintiffs also argue that operative facts occurred in the Northern District, as
Northern District of California
 United States District Court




                                  13   the California spotted owl occurs in this district and related litigation occurred in this district.

                                  14                                   i.      Northern District’s Interest in Parties or Subject Matter

                                  15           There is a factual dispute between the parties whether Plaintiff Sierra Forest Legacy is a

                                  16   resident of the Northern District. Sierra Forest Legacy is a fiscally sponsored project of the Tides

                                  17   Center, which is headquartered in the Northern District. See Britting Decl. ¶ 3, ECF 36-8.

                                  18   Defendants argue that the fiscal relationship between the two entities is insufficient to establish

                                  19   that Sierra Forest Legacy is a resident of the Northern District, citing complaints in other cases in

                                  20   which Sierra Forest Legacy described itself as a resident of the Eastern District. See Yang Decl.

                                  21   Exh. F ¶ 8, ECF 16-8; Yang Decl. Exh. G. ¶ 5, ECF 16-9. Defendants also point out that Sierra

                                  22   Forest Legacy’s website identifies a “Main Office” address in Coloma, California, which is in the

                                  23   Eastern District. See Yang Decl. Exh. A, ECF 16-3.

                                  24           In response, Plaintiffs present the declaration of Susan Britting, Sierra Forest Legacy’s

                                  25   executive director. See Britting Decl. ¶ 2, ECF 36-8. Ms. Britting states that “[a]s a fiscally

                                  26   sponsored project of the Tides Center, Legacy operates under the tax identification number for

                                  27   Tides Center.” Id. ¶ 4. “All projects that are part of Tides Center are approved by its Board of

                                  28   Directors and are considered direct corporate activities.” Id. According to Ms. Britting, “[t]here is
                                                                                           5
                                          Case 5:20-cv-05800-BLF Document 47 Filed 06/09/21 Page 6 of 13




                                   1   no legal distinction between Legacy and Tides Center.” Id. With respect to Defendants’ citations

                                   2   to complaints in prior actions, Ms. Britting explains that prior to 2011, Legacy was a fiscally

                                   3   sponsored project of Friends of the River (“FOR”), and was considered one organization under

                                   4   FOR’s tax identification number. See id. ¶ 3. FOR is based in Sacramento, California, in the

                                   5   Eastern District. See id. Thus in pre-2011 lawsuits, Sierra Forest Legacy identified itself as a

                                   6   resident of the Eastern District. In 2011, however, Sierra Forest Legacy became a fiscally

                                   7   sponsored project of the San Francisco-based non-profit Tides Center. See id. With respect to a

                                   8   2017 complaint cited by Defendants and referring to Sierra Forest Legacy as a resident of the

                                   9   Eastern District, Ms. Britting states that Sierra Forest Legacy was not a resident of the Eastern

                                  10   District at that time and that the suit was filed in the Eastern District because the grazing activities

                                  11   at issue occurred entirely in the Eastern District. Id. ¶ 7.

                                  12          It is not clear on this record whether Sierra Forest Legacy is a resident of the Northern
Northern District of California
 United States District Court




                                  13   District for purposes of § 1404(a) analysis. While the evidence submitted by Plaintiffs certainly

                                  14   suggests that Sierra Forest Legacy may be considered the same entity as Tides Center, Plaintiffs

                                  15   have not cited any case authority holding that a fiscal relationship such as that described is

                                  16   sufficient to confer Tides Center’s residency on Sierra Forest Legacy. As Defendants point out,

                                  17   Sierra Forest Legacy’s website lists a main office address in the Eastern District.

                                  18          Even if Sierra Forest Legacy is not a resident, however, Plaintiffs’ evidence establishes a

                                  19   significant connection between Sierra Forest Legacy and the Northern District such that it cannot

                                  20   be said that the “forum has no particular interest in the parties or the subject matter” of the

                                  21   litigation. Pence, 403 F.2d at 954. While Defendants cite a number of cases for the proposition

                                  22   that little deference is accorded a non-resident’s choice of forum, the plaintiffs in those cases had

                                  23   no connection with the chosen forum. See, e.g., Easton v. Wells Fargo & Co., No. 20-CV-02193-

                                  24   HSG, 2020 WL 3639934, at *3 (N.D. Cal. July 6, 2020) (named plaintiff in putative statewide

                                  25   class action did not reside in the forum and his relevant employment occurred outside the forum);

                                  26   Sims v. United Parcel Serv., Inc., No. 19-CV-07551-RS, 2020 WL 2542622, at *7 (N.D. Cal. Jan.

                                  27   13, 2020) (same). Those cases are distinguishable from the present case, in which Sierra Forest

                                  28   Legacy is closely connected with and funded by forum resident Tides Center with respect to
                                                                                           6
                                           Case 5:20-cv-05800-BLF Document 47 Filed 06/09/21 Page 7 of 13




                                   1   conservation efforts in the Northern District. At least one court in this district has recognized that

                                   2   factors other than the plaintiff’s residency may be considered when determining whether the

                                   3   forum has the requisite “particular interest” in the parties, for example, whether non-resident

                                   4   plaintiffs maintain offices in the forum and the residence of members of the plaintiff

                                   5   organizations. See Desert Survivors, 2016 WL 3844332, at *9. Here, Plaintiffs present evidence

                                   6   that Plaintiff Center for Biological Diversity has an office in the Northern District and all three

                                   7   Plaintiffs have members who reside in the Northern District and are concerned about the

                                   8   California spotted owl population in Monterey County, which lies in the Northern District. See

                                   9   Greenwald Decl. ¶¶ 5-6, 10, ECF 32-11.

                                  10          After considering the parties’ evidence and the relevant legal authorities, the Court finds

                                  11   that Defendants have not shown that the Northern District has no particular interest in the parties

                                  12   or the subject matter of this suit such that Plaintiffs’ choice of forum should be discounted in the
Northern District of California
 United States District Court




                                  13   § 1404(a) analysis.

                                  14                                  ii.     Operative Facts Occurring in Northern District

                                  15          In environmental actions, operative facts include where the species at issue is found, where

                                  16   the challenged decision was made, where the legal challenge was developed, and where related

                                  17   litigation occurred. See Desert Survivors, 2016 WL 3844332, at *8. Defendants focus on where

                                  18   the challenged decision was made, presenting evidence that the decision-making process occurred

                                  19   in the Eastern District. See Drake Decl. ¶ 3, ECF 16-1. Plaintiffs do not dispute that the

                                  20   challenged decision was made in the Eastern District, instead arguing that operative facts also

                                  21   exist in the Northern District because the California spotted owl is found in the Northern District.

                                  22   “A forum has a sufficient connection with a challenged FWS decision that will directly impact the

                                  23   region in a manner beyond that of a broad, general concern for endangered species.”1 Forest

                                  24   Guardians v. Kempthorne, No. 06-CV02560-L(LSP), 2007 WL 2572287, at *2 (S.D. Cal. Sept. 5,

                                  25   2007). Further, a forum “has a particular interest in the protection of wildlife living in within its

                                  26   boundaries.” Id.

                                  27

                                  28
                                       1
                                        As used in Forest Guardians, “FWS” refers to the U.S. Fish & Wildlife Service. See Forest
                                       Guardians, 2007 WL 2572287, at *1.
                                                                                     7
                                          Case 5:20-cv-05800-BLF Document 47 Filed 06/09/21 Page 8 of 13




                                   1          Defendants do not dispute that the California spotted owl’s range includes Monterey

                                   2   County, which is located in the Northern District, and that the outcome of this litigation will affect

                                   3   the Monterey County population. See Mot. to Transfer at 6, ECF 16. Instead, Defendants argue

                                   4   that the presence of the California spotted owl in the Northern District should not be given

                                   5   significant weight because only 2% of the California spotted owl’s entire range is in Monterey

                                   6   County, and only 0.6 % of the total occurrences of the species is in Monterey County. See Drake

                                   7   Decl. ¶ 5, ECF 16-1. Plaintiffs contend that Defendants’ statistics only underscore the importance

                                   8   of this case to the Northern District. Plaintiffs present evidence that the coastal California portion

                                   9   of the California spotted owl is critical to the long-term survival of the species overall. See

                                  10   Forsyth Decl. Exh. C at 27, ECF 36-4; Forsyth Decl. Exh. D at 17-19, ECF 36-5.

                                  11          None of the cases cited by Defendants suggests that the presence of an asserted endangered

                                  12   species in the forum may be discounted on a § 1404(a) analysis merely because a greater
Northern District of California
 United States District Court




                                  13   percentage of the species occurs in the proposed alternative forum. For example, while

                                  14   Defendants cite Bay.org v. Zinke for the proposition that the plaintiffs’ choice of forum was

                                  15   discounted because only 15% of the species’ critical habitat was in the Northern District, the cited

                                  16   language actually is drawn from the court’s discussion of weight to be given each forum’s local

                                  17   interests. See Bay.org v. Zinke, No. 17-CV-03739-YGR, 2017 WL 3727467, at *4 (N.D. Cal.

                                  18   Aug. 30, 2017). The 15% figure is not mentioned in the portion of the order discussing the weight

                                  19   to be given the plaintiffs’ choice of forum. See id. The Zinke court afforded the plaintiffs’ choice

                                  20   of forum only “some deference” because they had failed to show why transfer to the Eastern

                                  21   district, where parallel litigation was proceeding, would lead to any substantial inconvenience.

                                  22   See id. The district court also determined that the majority of the operative facts, as well as the

                                  23   administrative record, were centered in the Eastern District. See id. The court’s decision to give

                                  24   less weight to the plaintiffs’ choice of forum did not turn on the percentage of species found in the

                                  25   competing districts. Similarly, in Ecological Rts. Found. v. United States Env’t Prot. Agency, the

                                  26   plaintiffs’ choice of forum was discounted based on the courts’ determination that “Plaintiffs

                                  27   cannot and do not claim that the nationally applicable Rule, promulgated by the EPA in

                                  28   Washington, DC, has any special effect in this district; citizens in every district are equally
                                                                                          8
                                          Case 5:20-cv-05800-BLF Document 47 Filed 06/09/21 Page 9 of 13




                                   1   affected by it.” Ecological Rts. Found. v. United States Env’t Prot. Agency, No. 19-CV-04242-

                                   2   RS, 2019 WL 5295124, at *3 (N.D. Cal. Oct. 18, 2019).

                                   3           Given the presence of the California spotted owl in the Northern District, and Plaintiffs’

                                   4   evidence regarding the extremely high risk to the Monterey County portion of the coastal

                                   5   California spotted owl’s population, the Court concludes that there are operative facts within

                                   6   Plaintiffs’ chosen forum. That conclusion is bolstered by prior litigation regarding the California

                                   7   spotted owl in the Northern District. The present case follows prior rounds of litigation in this

                                   8   forum challenging the Service’s delay in responding to, and ultimate denial of, a previous petition

                                   9   to add the California spotted owl to the federal list of endangered and threatened species. See

                                  10   Forsyth Decl. Exh. A, ECF 36-2; Forsyth Decl. Exh. B, ECF 36-3. That prior litigation constitutes

                                  11   a relevant operative fact. See Desert Survivors, 2016 WL 3844332, at *8.

                                  12           This Court concludes that Defendants have not established an absence of operative facts
Northern District of California
 United States District Court




                                  13   occurring in the Northern District.

                                  14                                   iii.    Plaintiffs’ Choice of Forum is Entitled to Deference

                                  15           Because Defendants have shown neither that this district has no particular interest in the

                                  16   parties or the subject matter, nor that all of the operative facts occurred outside this district, the

                                  17   Court finds that Plaintiffs’ choice of forum is entitled to substantial deference. This factor

                                  18   therefore weighs heavily against transfer to the Eastern District. The Court’s discussion of

                                  19   Plaintiffs’ choice of forum encompassed the remaining Jones factors, the respective parties’

                                  20   contacts with the forum (factor 4) and the contacts relating to the plaintiff’s cause of action in the

                                  21   chosen forum (factor 5). Accordingly, the Court turns to the additional factors often utilized by

                                  22   courts in this district, local interest in the controversy and relative court congestion.

                                  23                           b.      Local Interest

                                  24           When determining whether a transfer of venue is appropriate, a court must consider “the

                                  25   local interest in having localized controversies decided at home.” Decker Coal, 805 F.2d at 843.

                                  26   “In order to determine if a local interest exists in the transferee district in environmental cases,

                                  27   courts often look to the breadth of the challenged regulation and where the operative facts

                                  28   occurred.” Desert Survivors, 2016 WL 3844332, at *10.
                                                                                           9
                                         Case 5:20-cv-05800-BLF Document 47 Filed 06/09/21 Page 10 of 13




                                   1           While the Court has found the existence of operative facts in the Northern District, such

                                   2   that it is not appropriate to discount Plaintiffs’ choice of forum, the operative facts in the Eastern

                                   3   District arguably are more substantial. First, the challenged decision was reached in the Eastern

                                   4   District. While this fact is “not as relevant in the context of APA cases, which are mostly decided

                                   5   on the record,” it does weigh toward finding a stronger local interest in the Eastern District. See

                                   6   Zinke, 2017 WL 3727467, at *4. Presumably, any agency witnesses likewise are located in the

                                   7   Eastern District. Moreover, while the Court has declined to discount Plaintiffs’ choice of forum

                                   8   based on the small percentage of the California spotted owl found in the Northern District, that

                                   9   fact may be considered in determining the strength of each forum’s local interest. See id. (finding

                                  10   that Eastern District had stronger local interest based in part on fact that “85% of smelt critical

                                  11   habitats that may be affected are within the Eastern District and only 15% in the Northern

                                  12   District”).
Northern District of California
 United States District Court




                                  13           The Court finds that this factor weighs in favor of transfer to the Eastern District.

                                  14                           c.      Relative Court Congestion

                                  15           Finally, the Court considers the relative congestion of the Northern District and the Eastern

                                  16   District. Defendants contend that there is no significant difference between the congestion of the

                                  17   two forums, and that if anything the Northern District is more congested than the Eastern District.

                                  18   In support, Defendants point to statistics from the Administrative Office of the United States

                                  19   Courts indicating that for the 12-month period ending June 30, 2020, the median time from filing

                                  20   to disposition for civil actions is slightly less in the Eastern District (9.6 months) than in the

                                  21   Northern District (10.1 months). See Yang Decl. Exh. I, ECF 16-11. “Courts may use the average

                                  22   time between filing and disposition or trial as a measure for court congestion.” Ctr. for Biological

                                  23   Diversity v. McCarthy, No. 14-CV-05138-WHO, 2015 WL 1535594, at *5 (N.D. Cal. Apr. 6,

                                  24   2015). Defendants also cite decisions transferring cases from the Northern District to the Eastern

                                  25   District. See, e.g., Pit River Tribe v. Bureau of Land Mgmt., No. 19-CV-02002-PJH, 2019 WL

                                  26   6341566, at *8 (N.D. Cal. Nov. 27, 2019).

                                  27           In response, Plaintiffs assert that Defendants ignore the judicial crisis that is occurring in

                                  28   the Eastern District. Plaintiffs point out that the same statistics showing similar median times for
                                                                                          10
                                         Case 5:20-cv-05800-BLF Document 47 Filed 06/09/21 Page 11 of 13




                                   1   disposition of civil actions in the two forums also show that caseloads are significantly higher in

                                   2   the Eastern District (1,240 cases per judgeship) than in the Northern District (870 cases per

                                   3   judgeship). Plaintiffs also cite to comments of then-Chief Judge Lawrence O’Neill, describing the

                                   4   dire situation faced by the Eastern District bench resulting from the combination of an

                                   5   overwhelming workload and vacancies on the bench. See Forsyth Decl. Exh. E, ECF 32-6.

                                   6   Additionally, Plaintiffs direct the Court’s attention to decisions acknowledging the crisis in the

                                   7   Eastern District. See, e.g., Green Aire for Air Conditioning W.L.L. v. Salem, No. 1:18-cv-00873-

                                   8   NONE-SKO, 2020 WL 4734909, at *7 (E.D. Cal. Aug. 14, 2020). Plaintiffs note that even the

                                   9   decisions cited by Defendants acknowledge that “the Eastern District is one of the most congested

                                  10   district courts across the country.” Pit River Tribe, 2019 WL 6341566, at *8. In Pitt River Tribe,

                                  11   the district court found that “the Eastern District’s caseload and associated congestion certainly

                                  12   cuts against transfer,” but concluded that “such a factor is not enough to overcome the other
Northern District of California
 United States District Court




                                  13   factors which all weight in favor of transfer under the particular circumstances of this case.” Id.

                                  14           This Court likewise finds that the relative congestion of the Eastern District weighs against

                                  15   transfer.

                                  16                          d.      Conclusion

                                  17           To summarize the Court’s findings set forth above, Plaintiffs’ choice of forum is entitled to

                                  18   substantial deference, which weighs against transfer to the Eastern District. The relative

                                  19   congestion of the Eastern District also weighs against transfer. The only factor that weighs in

                                  20   favor of transfer is the local interest of the Eastern District. The Court concludes that that interest,

                                  21   standing along, does not outweigh the other factors.

                                  22           Accordingly, the motion to transfer is DENIED.

                                  23    III.   MOTION TO INTERVENE

                                  24           Non-party CORE moves to intervene in this action as of right pursuant to Federal Rule of

                                  25   Civil Procedure 24(a). Alternatively, CORE seeks permissive intervention under Rule 24(b). The

                                  26   motion is not opposed by Plaintiffs or Defendants.

                                  27           A.     Legal Standard

                                  28           An applicant seeking to intervene as of right under Rule 24(a) must “make four showings
                                                                                          11
                                         Case 5:20-cv-05800-BLF Document 47 Filed 06/09/21 Page 12 of 13




                                   1   to qualify under this Rule: (1) it has a significant protectable interest relating to the property or

                                   2   transaction that is the subject of the action; (2) the disposition of the action may, as a practical

                                   3   matter, impair or impede the applicant’s ability to protect its interest; (3) the application is timely;

                                   4   and (4) the existing parties may not adequately represent the applicant’s interest.” Perry v.

                                   5   Schwarzenegger, 630 F.3d 898, 903 (9th Cir. 2011) (quotation marks and citation omitted).

                                   6           Even where intervention as of right is unavailable, courts may still permit intervention

                                   7   when the proposed intervenor “has a claim or defense that shares with the main action a common

                                   8   question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B).

                                   9           B.      Discussion

                                  10           The Court has no difficulty in finding that CORE has satisfied the requirements for

                                  11   intervention as of right. CORE has a significant protectable interest in the outcome of the

                                  12   litigation, as its members own and/or operate land within the range of the California spotted owl
Northern District of California
 United States District Court




                                  13   (factor 1). See Gordon Decl. ¶¶ 6-9, ECF 25-2. If the Service’s decision is vacated, CORE may

                                  14   be subject to new regulatory restrictions with respect to use of the land. Disposition of the present

                                  15   action without CORE’s participation may impair CORE’s ability to protect the interests of its

                                  16   members (factor 2). The motion to intervene is timely, as it was filed four months after the

                                  17   complaint was filed, the other parties have not objected or otherwise shown prejudice, and there

                                  18   has been no delay (factor 3). See Cal. Dep’t of Toxic Substances Control v. Commercial Realty

                                  19   Projects, Inc., 309 F.3d 1113, 1119 (9th Cir. 2002) (setting forth factors relevant to timeliness).

                                  20   Finally, the existing parties may not adequately represent CORE’s interests, as Plaintiffs’ success

                                  21   may result in greater restrictions on CORE’s members and Defendants’ interest in defending its

                                  22   decision under the Endangered Species Act does not fully encompass CORE’s interests (factor 4).

                                  23           Plaintiffs and Defendants have filed briefs indicating that they take no position with

                                  24   respect to CORE’s motion to intervene. In light of those filings and for the reasons discussed

                                  25   above, CORE’s motion to intervene is GRANTED. Plaintiffs request that if the motion is granted,

                                  26   CORE be required to adhere to the case schedule set by the Court. Plaintiffs’ request is reasonable

                                  27   and is granted. Having concluded that CORE is entitled to intervene as of right, the Court need

                                  28   not address CORE’s alternative motion for permissive intervention.
                                                                                          12
                                         Case 5:20-cv-05800-BLF Document 47 Filed 06/09/21 Page 13 of 13




                                   1          CORE has identified its interests as aligned with Defendants to uphold the agency action.

                                   2   Mot. to Intervene at 9-10, ECF 25. As such, CORE and the other Defendants will be required to

                                   3   share page limitations on briefing as provided in the Northern District Local Rules and this judge’s

                                   4   standing orders. Separate briefs may be filed by CORE and the named Defendants, but the total

                                   5   number of pages allowed for a particular matter will be strictly enforced. For example, under the

                                   6   district’s local rules, summary judgment briefs are limited to 25 pages and thus the combined page

                                   7   limitation for CORE and the other Defendants on summary judgment will be 25 pages.

                                   8    IV.   ORDER

                                   9          (1)     Defendants’ motion to transfer venue is DENIED.

                                  10          (2)     CORE’s motion to intervene is GRANTED. CORE SHALL attend the Case

                                  11                  Management Conference set on June 10, 2021 at 11:00 a.m.

                                  12          (3)     This order terminates ECF 16 and 25.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: June 9, 2021

                                  15                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  16                                                   United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       13
